Case: 14-15389    Date Filed: 05/12/2015   Page: 1 of 3


                                                            [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 14-15389
                           Non-Argument Calendar
                         ________________________

                    D.C. Docket No. 1:98-cr-00081-WPD-2


UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                     versus

ARMANDO MARMOL,

                                                            Defendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        ________________________

                                (May 12, 2015)

Before TJOFLAT, WILSON and WILLIAM PRYOR, Circuit Judges.

PER CURIAM:

      Armando Marmol appeals pro se the denial of his motion to reduce his

sentence based on Amendment 782 to the Sentencing Guidelines. 18 U.S.C.
              Case: 14-15389     Date Filed: 05/12/2015    Page: 2 of 3


§ 3582(c)(2). Marmol challenges the denial of his motion for appointed counsel

and the refusal to reduce his sentence of 293 months of imprisonment. We affirm.

      The district court did not abuse its discretion when it denied Marmol’s

motion for appointed counsel. Marmol was not entitled to have counsel assist him

in seeking a reduction of his sentence, see United States v. Webb, 565 F.3d 789,

794–95 (11th Cir. 2009), and the district court reasonably denied his request as

premature when he filed it two months before the effective date of Amendment

782. Marmol later failed to renew his request for appointed counsel when he filed

his motion to reduce his sentence.

      The district court also did not abuse its discretion when it denied Marmol’s

motion to reduce his sentence. The district court left undisturbed its original

determination that Marmol’s offense involved 28.2 kilograms of cocaine. See

United States v. Bravo, 203 F.3d 778, 780 (11th Cir. 2000). Based on the amended

drug table, the district court correctly assigned Marmol an offense level of 36,

U.S.S.G. § 2D1.1(c)(2), which resulted in a revised sentencing range between 188

and 235 months of imprisonment, id. Ch. 5, Pt. A. The district court next

considered the statutory sentencing factors and reasonably refused to reduce

Marmol’s sentence. See 18 U.S.C. § 3553(a); Bravo, 203 F.3d at 781. Marmol

possessed and conspired to import and to distribute a significant amount of

cocaine, 21 U.S.C. §§ 963, 846, 841(a), and before being captured, he drove a


                                          2
               Case: 14-15389     Date Filed: 05/12/2015    Page: 3 of 3


vehicle on Biscayne Boulevard in Miami, Florida, against the flow of traffic at a

high rate of speed. Based on this record, the district court was entitled to find that

Marmol’s term of imprisonment remained necessary to serve the purposes of

sentencing.

      Marmol challenges his sentence on three grounds, all of which are meritless.

First, Marmol argues that the district court sentenced him above the “statutory

limit,” but Marmol faced a maximum statutory sentence of imprisonment for life.

See id. §§ 841(b)(1)(A), 960(b)(1)(B). Second, Marmol challenges the two-level

increase of his base offense level for recklessly endangering the public in the

course of fleeing from a law enforcement officer, see U.S.S.G. § 3C1.2, but in

determining eligibility for a reduction of sentence “all original sentencing

determinations remain unchanged,” see Bravo, 203 F.3d at 781. Third, Marmol

argues that the district court failed to consider his post-sentencing conduct, but the

district court was not obligated to do so. See U.S.S.G. § 1B1.10 cmt. n.1(B)(iii);

United States v. Smith, 568 F.3d 923, 927 (11th Cir. 2009).

      We AFFIRM the denial of Marmol’s motion to reduce.




                                           3